DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Cynthia L. Wu (Reg. No. 60213) on May 16, 2022.
The application has been amended as follows: 
In claim 16, line 3, delete “the” before “sidewalls and top surface.”
In claim 16, line 3, substitute “electrode layer” with --structure-- after “the dummy gate.”
In claim 16, line 5, substitute “electrode layer” with --structure-- after “the dummy gate.”
In claim 16, line 7, delete “the” before “sidewalls of the channel layers.”
In claim 20, line 3, delete “the” before “top surfaces of the second isolation layers.”

Reason for Allowance
Claims 1-20 are allowed.
The closest prior art, US Pub. 2021/0126099, discloses forming a finFET structure comprising forming a plurality of fin structures having channel layers and sacrificial layer alternating stacked, forming a dummy gate structure, and removing the dummy gate structure to form a gate opening, and then forming a gate structure in the gate opening.  However, the prior art differs from the present invention because the prior art fails to disclose forming a second isolation layer on each first isolation to fill up a corresponding isolation groove, and removing first isolation layers after forming the dummy gate structure.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites forming a second isolation layer on each first isolation layer to fill up a corresponding isolation groove; forming a dummy gate structure and removing first isolation layers after forming the dummy gate structure.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-20 depend from claim 1, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        May 16, 2022